Citation Nr: 1512443	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 2.

2. Entitlement to service connection for gastroparesis, secondary to diabetes mellitus, type 2.

3. Entitlement to service connection for bilateral cataracts, secondary to diabetes mellitus, type 2. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.  He has confirmed in-country service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

 
REMAND

On review, the Board finds that a remand is necessary to obtain a new VA examination for the claimed diabetes mellitus and medical opinions addressing secondary service connection for the gastrointestinal and eye disabilities.  Evidence shows that the Veteran may have met the diagnostic criteria for diabetes mellitus in February and June 2011 as treatment records show that his blood sugar levels were over 200.  At his December 2011 VA examination, the Veteran was not shown to have diabetes mellitus.  A March 2012 VA opinion confirmed this fact, indicating that the records from 2011 showing sugar levels over 200 did not record the presence of classic symptoms of hyperglycemia.  A May 2012 letter from the Veteran's VA treating physician indicates that the Veteran met the diagnostic criteria in 2011 and that his sugar levels have improved since these tests, in part due to his taking metformin and in part due to his profound weight loss.  A new VA examination is necessary to determine whether the Veteran has diabetes mellitus.  Medical opinions will also be obtained regarding the issues of secondary service connection as the Veteran has specifically alleged that his eye and gastrointestinal disabilities are secondary to his diabetes mellitus.  


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an examination for the purpose of ascertaining whether the Veteran has met the clinical criteria for establishing diabetes mellitus, type 2.  All necessary studies should be conducted and the case file should be reviewed.

Based on the findings of blood sugar levels over 200 in February and June 2011, with supporting explanation, did the Veteran clinically demonstrate diabetes mellitus, type 2, at that time?  Discuss the significance, if any, of Dr. M.K.'s May 2012 letter.

2. If the record supports a clinical finding of diabetes mellitus, the examiner should provide an opinion, with supporting explanation, as to (a) whether it is at least as likely as not that the Veteran's gastroparesis is causally related to or aggravated by his diabetes mellitus; and (b) whether it is at least as likely as not that the Veteran's cataracts is causally related to or aggravated by his diabetes mellitus.  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

3. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






